      Case 7:17-cv-08943-CS-JCM Document 710 Filed 07/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO
 CLERVEAUX; CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;
 DOROTHY MILLER; HILLARY MOREAU;
 and WASHINGTON SANCHEZ,                                  17 Civ. 8943 (CS) (JCM)

                           Plaintiffs,

              v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELIA, IN HER                   [PROPOSED] AMENDED FINAL
                                                       XXXXXXXXX
 CAPACITY AS THE COMMISSIONER OF                              JUDGMENT
 EDUCATION OF THE STATE OF NEW
 YORK,

                           Defendants.


       WHEREAS, the above-captioned matter, having come before trial, and this Court having

found for Plaintiffs and having found that Plaintiffs are entitled to a fee award under 52 U.S.C. §

10310(e), and having awarded Plaintiffs attorneys’ fees and costs, including expert fees;

       WHEREAS, Plaintiffs filed Plaintiffs’ Motion for Attorneys’ Fees and Costs, ECF No.

598, the District filed a Memorandum of Law in Opposition to Plaintiffs’ Motion for Attorneys’

Fees and Costs, ECF No. 631, and Plaintiffs filed a Reply Memorandum of Law in Support of

Plaintiffs’ Motion for Attorneys’ Fees and Costs, ECF No. 649;

       WHEREAS, Magistrate Judge McCarthy issued a Report and Recommendation (the

“R&R”), ECF No. 671;

       WHEREAS, Plaintiffs filed Plaintiffs’ Objection to Magistrate Judge McCarthy’s R&R,

ECF No. 674, the District filed the District’s Objection to the R&R, ECF No. 676, and Plaintiffs

and the District had the opportunity to respond to the other’s objections, ECF Nos. 681 and 682;
       Case 7:17-cv-08943-CS-JCM Document 710 Filed 07/23/21 Page 2 of 2




        WHEREAS, this Court held a hearing on March 5, 2021 in which all parties were

represented by counsel and provided an opportunity to be heard;

       WHEREAS, this Court delivered its decision on the fee dispute between the parties during

the March 5, 2021 hearing;

       WHEREAS, this Court, having considered all of the above submissions and the R&R, has

adopted certain findings in the R&R and overruled and modified certain other findings in the R&R

consistent with the law and for the reasons stated during the March 5, 2021 hearing;

       WHEREAS, this Court found that Plaintiffs are entitled to a fee award of $3,902,452 on

account of the work of Latham & Watkins LLP, $924,826.04 on account of the work of the New

York Civil Liberties Union, $192,463.92 in expert witness fees, and $426,398.03 in costs, for a

total fee award of $5,446,139.99;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

               1.      Judgment is hereby entered in favor of Plaintiffs for a fee award in the

amount of $5,446,139.99 plus daily interest following March 30, 2021, at the prevailing statutory

post-judgment interest rate pursuant to 28 U.S.C. 1961. Defendants shall pay the award plus

accrued interest to Plaintiffs on or before October 15, 2021.

               2.      The District may satisfy the judgment by making one payment of

$4,392,394.95 plus accrued interest to Latham & Watkins LLP, and a second payment of

$1,053,745.04 plus accrued interest to the New York Civil Liberties Union Foundation, or as

otherwise instructed by Plaintiffs’ counsel.


Dated: White Plains, New York
      _______________,
        July 23         2021

                                                     ___________________________________

                                                                Hon. Cathy Seibel, U.S.D.J.
                                                 2
